Citation Nr: 0110418	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  93-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney-at-law


WITNESSES AT HEARINGS ON APPEAL

Appellant and D. E.



INTRODUCTION

The veteran served on active duty from November 1967 to June 
1970 and from August 1976 to September 1978.  This case was 
remanded by the Board of Veterans' Appeals (Board) in 
December 1996 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas, for 
additional development.  The case was returned to the Board 
in February 2001.

A December 2000 rating decision denied entitlement to service 
connection for schizophrenia and denied increased evaluations 
for the veteran's service-connected nasal scar and 
hypertrophy of the left leg.  The veteran was notified of 
these actions later in December 2000.  A letter from the 
veteran's representative, which was received by VA later in 
December 2000, is a notice of disagreement to the denial of 
increased ratings for service-connected nasal scar and 
hypertrophy of the left leg.  No statement of the case has 
been issued on these new issues.  Consequently these issues 
are referred to the RO for a statement of the case.


FINDINGS OF FACT

1.  All available evidence necessary to an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran's PTSD causes no more than considerable 
social and industrial impairment and is not productive of 
suicidal ideation, obsessive rituals, impaired speech, panic 
or depression that affects the veteran's ability to function 
independently or appropriately, spatial disorientation, or 
neglect of personal appearance and hygiene.

3.  The veteran's only service-connected disabilities are his 
PTSD, 50 percent disabling; a nasal scar, 10 percent 
disabling; and hypertrophy of the left leg, 10 percent 
disabling; his combined evaluation is 60 percent.


CONCLUSIONS OF LAW

1.  The schedular requirements for an evaluation in excess of 
50 percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2000).

2.  The requirements for a total rating based on 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran has been informed of the criteria for evaluating 
his PTSD and total disability rating based on unemployability 
due to service-connected disabilities.  He has been requested 
to provide information concerning potential sources of 
medical evidence pertaining to postservice treatment for his 
disabilities.  According to a January 2001 statement from the 
veteran, there is no additional evidence to submit.  The 
veteran has been provided recent VA examinations for PTSD.  
In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's PTSD.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes, nor has the Board found 
any of the historical evidence in this case to be of 
sufficient significance to warrant a specific discussion 
herein.

FACTUAL BACKGROUND

According to a March 1991 private psychological screening 
report, test results indicated generally average intellectual 
and academic abilities.  

On VA psychiatric examination in May 1991, the veteran said 
that he lived with his daughter and that he did not 
socialize.  He complained of insomnia, nightmares, 
flashbacks, startle response, emotional numbing, and 
intrusive thoughts.  On mental status examination, the 
veteran was appropriately dressed.  He was well oriented and 
his speech was normal.  He was depressed part of the time.  
Insight was superficial and judgment was fair.  The diagnosis 
was PTSD, chronic, delayed.  The examiner concluded that the 
veteran was moderately impaired in social and vocational 
adaptability due to his PTSD.

Social Security Administration (SSA) disability benefits were 
granted in August 1991, effective November 1983, with a 
primary diagnosis of severe lower back pain and a secondary 
diagnosis of history of headaches and history of a dysthymic 
disorder.

The veteran testified at a personal hearing at the RO in July 
1993 that he thought about Vietnam daily, that he had 
nightmares 1-2 times a week, and that he was alienated from 
others.  D. E., a friend of the veteran's, verified the 
veteran's testimony.

On VA psychiatric examination in August 1993, it was noted 
that the veteran was not taking any psychotropic medication 
or receiving any mental health treatment.  He said that he 
had difficulty dealing with other people and tried to avoid 
them.  He complained of recurring nightmares about a friend 
who was killed in Vietnam, of intrusive thoughts, and of 
difficulty with loud noises.  He said that he lived alone and 
saw other people only occasionally.  He had not worked in a 
number of years.  The veteran was described as casually 
groomed.  He did not display significant anxiety or dysphoria 
during the examination.  His mood was considered euthymic, 
and his affect was appropriate to content.  His thought 
processes were logical and there was no loosening of 
associations or gross impairment in memory.  He was oriented.  
His insight and judgment were considered generally adequate.  
He denied any suicidal ideation.  The diagnosis was PTSD, 
chronic.

According to a November 1995 VA compensation and pension 
evaluation, the veteran appeared quite tense.  He said that 
he spent his time fixing up his house and playing with his 
dogs.  He did not socialize, although his daughter visited 
him occasionally.  He noted insomnia, nightmares, auditory 
hallucinations, and flashbacks.  On mental status 
examination, his speech was coherent.  His mood indicated 
that he got depressed a lot.  His thought processes were 
normal.  The examiner noted possible hallucinations and 
delusions.  His insight was superficial; his judgment was 
good.  No suicidal ideation was revealed.  The diagnosis was 
deferred so that the veteran could be given a Minnesota 
Multiphasic Personality Inventory (MMPI).

A MMPI was conducted later in November 1995.  It was noted 
that examination of the validity scales suggested that the 
veteran might have distorted the extent of his difficulties 
and exaggerated them, although it did not appear that the 
distortion was so great as to completely invalidate the 
profile.  The clinical scale configuration suggested the 
presence of marked interpersonal difficulties and isolation.  
The possibility of a schizophrenic disorder was noted.  If 
schizophrenia could be ruled out, it was noted that PTSD 
certainly appeared warranted and was likely to be a rather 
extensive disorder.

The veteran was hospitalized at a VA hospital in January 1996 
for observation and evaluation of his PTSD.  His complaints 
included chronic anxiety, exaggerated startle response, 
insomnia, night terrors, exaggerated vigilance, fear of 
crowds, nightmares, and intrusive thoughts.  He noted a panic 
disorder with moderate to severe agoraphobia, with maximum 
frequency of attacks of about once a week.  He said that he 
lived alone, was unemployed, and did not socialize.  On 
mental status examination, the veteran's affect was flat and 
constricted.  Thought content was positive for delusions.  He 
denied any suicidal or homicidal ideation.  He was fully 
oriented.  It was noted by one physician that, while 
hospitalized, the veteran displayed a history of some 
psychotic thinking.  Neuropsychological testing during 
hospitalization revealed a mild, diffuse cerebral 
dysfunction.  There was a nonspecific disruption of cognitive 
functioning, with the findings suggesting that psychiatric 
factors played an important explanatory role.  The Axis I 
diagnoses were PTSD, rule out panic disorder with moderate to 
severe agoraphobia, rule out schizophrenia versus schizotypal 
personality disorder, and cannabis abuse.  The Axis II 
diagnosis was rule out schizotypal personality disorder.  
Global assessment of functioning (GAF) was 35-40.  

According to a statement from the veteran's daughter, 
received by VA in July 1996, the veteran does not take care 
of himself and does not have any friends.

The veteran testified at a personal hearing at the RO in 
October 1996 that he had nightmares up to three times a week, 
that he had insomnia, feelings of survivor guilt, depression, 
anger, alienation from others, and panic attacks.  

According to a June 1997 VA psychiatric examination report, 
the veteran was unemployed and living with his daughter.  The 
veteran was difficult to interview because he was hesitant, 
evasive, and answered most questions with "I do not know."  
He noted a poor memory and auditory hallucinations.  He even 
said he did not remember his Vietnam experience.  The 
examiner noted that the veteran had "strange psychotic-like 
behavior, but he did not have active delusional ideal," and 
that he did not fulfill the criteria for a diagnosis of PTSD.  
The veteran was considered incompetent.  The diagnostic 
impressions were schizophreniform disorder, mild dementia, 
and PTSD not diagnosed.

Also on file is a June 1997 SSA determination to continue SSA 
benefits; the primary diagnosis was chronic lumbar pain 
syndrome and the secondary diagnosis was PTSD.

According to a June 1997 general medical evaluation by 
Sudhakar Rumalla, M.D., for the Texas Rehabilitation 
Commission (TRC), the veteran was well oriented to time and 
place, with no speech impairment.  A June 1997 psychiatric 
evaluation for the TRC by Murray Skaggs, M.D., reveals 
complaints of poor memory and insomnia.  On mental status 
examination, the veteran was casually dressed.  He was rather 
vague in giving a significant history.  His mood and affect 
were blunted.  There were no hallucinations or delusional 
ideation reported.  He could repeat seven numbers forward 
without error but could not repeat four numbers backward.  He 
was oriented to time, place, and person.  The diagnoses were 
PTSD, previously diagnosed, and major depressive disorder, 
moderately severe, probably recurrent.  Current GAF was 49.  
The examiner noted that the veteran appeared to have some 
cognitive dysfunction, although this was judged to be due to 
lack of cooperation.  

The veteran again testified in support of his claim at a 
personal hearing at the RO in August 1998; he testified that 
he was not receiving any outpatient treatment or psychotropic 
medication.

It was noted on VA psychiatric examination in March 2000 that 
the veteran was rather vague as to his PTSD symptomatology.  
He reported nightmares every night, but he had a difficult 
time describing particular nightmares that had anything to do 
with Vietnam.  He did not like large crowds, and usually sent 
someone, usually a neighbor, to do his shopping for him.  He 
said that seeing Vietnamese would trigger memories.  He noted 
auditory and visual hallucinations.  He lived alone and had 
not worked in many years.  He did not seek out people but he 
said that sometimes people would walk into his yard and he 
would visit with them; he sometimes helped his neighbor with 
yard work.  
On mental status examination in March 2000, the veteran was 
noted to be casually groomed and made little eye contact; he 
appeared rather dysphoric.  He tended to be quite vague.  The 
veteran's speech was within normal limits in rate and rhythm.  
The predominant mood was one of some depression; affect was 
appropriate to content.  Thought processes and associations 
were logical; there was no gross impairment in memory; and 
the veteran was fully oriented.  Hallucinations were 
reported, and a considerable amount of delusional material 
was noted.  Insight was limited; judgment was somewhat 
impaired.  The veteran denied suicidal ideation; there was 
some homicidal ideation without any intent.  The impressions 
were PTSD, chronic; and psychotic disorder, not otherwise 
specified.  GAF due to PTSD was 55.  The examiner noted that 
the veteran's psychotic disorder was not causally related to 
his PTSD.

The veteran was given a VA psychiatric examination in August 
2000 by the same examiner who saw him in March 2000.  The 
examiner noted that the veteran's presentation was very 
similar to that noted during the March 2000 examination.  He 
reported auditory hallucinations and intrusive thoughts but 
could not remember their content.  The veteran said that he 
lived alone and did not visit with anyone.  On mental status 
examination, the veteran was casually groomed.  He made 
virtually no eye contact during the examination.  He appeared 
rather confused.  He did not display significant anxiety or 
dysphoria.  His mood was generally neutral; his affect was 
somewhat constricted.  His thought processes and associations 
were logical, and he was generally oriented in all spheres.  
No gross impairment in memory was observed.  Delusional 
material was quite prominent.  Insight was limited; judgment 
was impaired.  The veteran denied suicidal ideation; he 
reported homicidal ideation but denied any intent.  The 
diagnoses were the same as in March 2000.  GAF due to PTSD 
was 58.  It was noted that there were marked inconsistencies 
between what the veteran said on this examination and what he 
had told other examiners.  According to the examiner, the 
veteran's nightmares did not appear to be consistent with 
combat-related experiences but might be attributable to 
psychotic symptomatology.



ANALYSIS

Original Rating 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 C.F.R. Part 4 (2000).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Service connection for PTSD was granted by a rating decision 
in October 1992, which assigned a 10 percent evaluation, 
effective March 26, 1991, and the veteran timely appealed the 
10 percent evaluation.  An October 1996 rating decision 
granted an increased evaluation of 50 percent for PTSD, 
effective March 26, 1991.  The veteran continued his appeal.  
Consequently, the veteran's claim is an original claim that 
was placed in appellate status by a Notice of Disagreement 
expressing disagreement with an initial rating award.  The 
rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52700 (1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, effective 
prior to November 7, 1996, a 50 percent evaluation is 
warranted for PTSD when there is considerable impairment of 
social and industrial adaptability; a 70 percent evaluation 
is warranted for PTSD when there is severe impairment of 
social and industrial adaptability. 

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, effective 
beginning November 7, 1996, a 50 percent evaluation is 
warranted for PTSD resulting in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
if it is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The GAF Scale involves psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  A score of 31-40 involves some 
impairment in reality testing or communication, such as 
illogical, obscure or irrelevant speech at times, or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood, such as a depressed man who 
avoids friends, neglects family, and is unable to work.  When 
a score of 41-50 is given, there are serious symptoms, such 
as suicidal ideation and severe obsessional rituals, or any 
serious impairment in social or occupational functioning, 
such as having no friends and unable to keep a job.  A score 
of 51-60 involves moderate symptoms, such as flat affect and 
circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social or occupational functioning, 
such as having few friends and conflicts with peers or 
coworkers.  Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV) (1994).

The veteran has complained of nightmares, insomnia, feelings 
of survivor guilt, depression, anger, alienation from others, 
and panic attacks.  His psychiatric disability was noted to 
cause moderate impairment when examined by VA in May 1991.  
The veteran's affect was appropriate, there was no loosening 
of associations, and he did not display any significant 
anxiety when examined by VA in August 1993.  The VA examiner 
in June 1997 concluded that the veteran did not fulfill the 
criteria for a diagnosis of PTSD and diagnosed a 
schizophreniform disorder and mild dementia.  It was noted on 
VA examinations in March and August 2000 that the veteran had 
difficulty describing nightmares that had anything to do with 
Vietnam, and it was thought that his nightmares might be 
related to nonservice-connected psychotic symptomatology.  
Although he lead a generally isolated existence, he indicated 
in March 2000 that he sometimes associated with his 
neighbors, since he usually got a neighbor to do his shopping 
and he would talk to his neighbors when he was in the yard 
and they stopped to talk.  He did not display any significant 
anxiety when examined in August 2000.  Consequently, the 
Board finds that the evidence shows no more than considerable 
social and industrial impairment due solely to his service-
connected PTSD.  

Additionally, the medical evidence on file shows that while 
his PTSD appears to result in some of the symptomatology 
required for a 70 percent evaluation under the new criteria, 
such as difficulty adapting to stressful circumstances and an 
inability to establish and maintain effective relationships, 
it does not cause most of the symptomatology listed under the 
criteria for a 70 percent evaluation.  The veteran's PTSD is 
not productive of suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is illogical, 
obscure or irrelevant; panic or depression that affects his 
ability to function independently or appropriately; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  In sum, the medical evidence also demonstrates that 
the disability does not more nearly approximate the criteria 
for a 70 percent evaluation than those for a 50 percent 
evaluation under the new criteria.  

The Board has also considered whether the original rating or 
increased rating claim should be referred to the Director of 
the VA Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2000).  The 
record reflects that the veteran has been hospitalized only 
one time since 1991 for psychiatric disability and that the 
manifestations of the disability are not unusual or 
exceptional.  In sum there is no indication in the record 
that the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of the claim for extra-schedular consideration is 
not warranted.

Total Rating

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.

The veteran is service-connected for PTSD, 50 percent 
disabling; a nasal scar, 10 percent disabling; and 
hypertrophy of the left leg, 10 percent disabling.  His 
combined rating is 60 percent.  Therefore, the veteran does 
not meet the minimum schedular criteria for a total rating 
based on unemployability.

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2000).  

According to the evidence on file, the veteran has completed 
high school and has worked in construction; it is noted in 
his January 1997 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, that he last 
worked full-time in 1983.  Although he has been determined to 
be totally disabled by the SSA, their determination was based 
primarily on his back disability, with a secondary diagnosis 
of PTSD. 

The veteran's PTSD is his only significant disability.  The 
veteran's nose and left leg were examined by VA in March 
2000.  The nasal scar was not tender, and there was no 
obvious nasal deformity.  There was congenital 
hemihypertrophy of the left leg with normal musculature and 
no evidence of phlebitis or varicose veins.  

The veteran was described as moderately impaired due to 
psychiatric disability in May 1991.  Although his GAF was 35-
40 during hospitalization in January 1996, the diagnoses at 
that time included nonservice-connected disabilities.  Dr. 
Skiggs concluded in June 1997 that the veteran's GAF was 49.  
It was noted by the VA examiner on VA evaluations in 2000 
that GAF due solely to the veteran's service-connected PTSD 
was 55 in March and 58 in August.  The veteran also had 
psychotic symptomatology in March and August 2000 that was 
not related to his PTSD.  GAF scores of 41-50 involve serious 
symptoms or serious impairment, while scores of 51-60 involve 
moderate symptoms or impairment.  See DSM-IV, pages 46-47.  
In essence the examiners have concluded that the veteran's 
impairment due to PTSD was only in the moderate to serious 
range.  None of the examiners has suggested that the 
veteran's PTSD is sufficient by itself to render the veteran 
unemployable.  

Therefore, the Board has concluded that the veteran's claim 
for a total rating does not warrant referral to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

A total disability rating based on unemployability due to 
service-connected disabilities is denied.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 



